Citation Nr: 1722301	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-25 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

 
THE ISSUES

1. Entitlement to an increased disability rating for chronic lumbar strain with intermittent right leg paresthesias, rated currently as 40 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


	(CONTINUED ON NEXT PAGE)
INTRODUCTION

The Veteran served on active duty from June 1991 to June 1996.

This case comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO ruled on three issues, including the Veteran's request for an increased disability rating for his service-connected chronic lumbar strain.  The RO denied the Veteran's request, continuing the 40 percent rating originally assigned in 2000.  In a subsequent rating decision, dated June 2011, the RO denied the Veteran's request for a TDIU rating.  The Veteran appealed both rulings to the Board.

In September 2014, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Board remanded the case for further development in November 2014 and December 2015.  

During these proceedings, various representatives have assisted the Veteran in pursuing his claims.  At the time of the Board's December 2015 decision and remand, he was represented by an attorney.  In March 2016, the Veteran and a representative of a service organization filed an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22).  Filing this form had the effect of substituting the service organization for the Veteran's former attorney as his representative.  In April 2016, the service organization sent a letter to the RO and to the Veteran, withdrawing as his representative.  Because the organization withdrew before the date of the most recent certification of appeal (VA Form 8), the organization is permitted to withdraw without filing a motion to the Board establishing good cause.  See 38 C.F.R. § 20.608 (2016).  Accordingly, no representative is identified in the title page of this decision and the Veteran is currently representing himself.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. Prior to September 3, 2013, the Veteran's lumbar spine disability has been manifested by no more than forward flexion limited to 32 degrees, with painful motion and symptoms consistent with moderate incomplete paralysis of the sciatic nerve.

2. Ankylosis (favorable or unfavorable) of the Veteran's lumbar spine has not been present at any time during the relevant appeal period.

3. The evidence is approximately evenly balanced as to whether the Veteran's intervertebral disc syndrome has caused incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months since September 3, 2013.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for orthopedic manifestations of the Veteran's lumbar spine disability are not met prior to September 3, 2013.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.25, 4.30, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2016).

2.  The criteria for a separate evaluation of 20 percent, but no higher, neurologic manifestations of the Veteran's lumbar spine disability consisting of right lower extremity radiculopathy are met prior to September 3, 2013.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.25, 4.30, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243, 8520 (2016).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for an evaluation of 60 percent for intervertebral disc syndrome have been met since September 3, 2013.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.30, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating." Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

A claimant seeking an increased rating must be informed of the need to submit evidence showing an increase or worsening of his or her service-connected disability.  The claimant should be notified that, if an increase in disability is found, a disability rating will be determined by applying relevant regulations and that an effective date will be assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270. With respect to his claim for an increased rating for his service-connected lumbar spine disability, the AOJ provided the required notice in two letters, dated February 2010 and May 2010.

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, and lay statements have been associated with the record.  The RO also obtained records from medical providers in private practice identified by the Veteran in his written statements as well as medical reports and claims processing documents from the Social Security Administration (SSA).

The RO arranged for examinations of the Veteran's lumbar spine in February 2010, April 2011 and February 2015.  The Board remanded the increased rating issue for a new examination in December 2015.  On remand, the requested examination took place in October 2016.

When evaluating the severity of certain disabilities, including disabilities of the spine, which are rated in part based on the degree of limited motion in the affected joint, VA is generally required to consider whether the Veteran's disability resulted in a level of functional loss greater than that already contemplated by the assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Relevant factors include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.  The United States Court of Appeals for Veterans Claims recently decided that adequate range of motion test results include evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Correia v. McDonald, 28 Vet. App. 158, ___ (2016).

Having reviewed the October 2016 VA examination report, it is not clear whether the examiner tested the range of motion in the lumbar spine on both active and passive motion, in weight bearing and nonweight-bearing.  Nevertheless, under the circumstances of this case, the failure to do so was harmless error.  For the period after September 3, 2013, the Veteran will be assigned a 60 percent rating for his lumbar spine.  A higher rating requires ankylosis.  See 38 C.F.R. § 4.71a.

DeLuca does not apply to the analysis for rating disabilities beyond the highest schedular evaluation based on limited motion when a higher evaluation requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The purpose of testing range of motion in each of the ways described 38 C.F.R. § 4.59 is to apply rating criteria which consider the extent of any limited motion in the relevant joint. Thus, the reasoning of Johnston applies when a Veteran is in receipt of the highest schedular rating based on limited motion and an examination fails to comply with Correia.  In this case it is clear from the examination report and other evidence that the Veteran does not have ankylosis, and there is no allegation or suggestion of such.  For these reasons, the October 2016 VA examination is adequate under the circumstances of this case.  It is true that the Veteran's 60 percent rating for a lumbar spine disability does not apply to the entire period relevant to this appeal.  But remanding the case for a new exam would not repair this problem because no new examination would improve the Board's understanding of the condition of the Veteran's lumbar spine prior to September 3, 2013.  VA may refrain from providing further assistance when there is no possibility that further assistance would substantiate the claim.  See 38 C.F.R. § 3.159(d) (2016).

As the Veteran has not identified additional evidence pertinent to the increased rating issue and as there are no additional records to obtain, no further assistance is required to comply with VA's duty to assist.


II.	Increased Rating for a Lumbar Spine Disability

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board may consider whether separate ratings may be assigned for separate periods of time - a practice known as "staged ratings," - whether or not the claim concerns an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating criteria for disabilities of the spine were amended effective September 26, 2003.  See 68 Fed. Reg. 51,454-51, 458 (Aug. 27, 2003).  In this case, service connection for the Veteran's lumbosacral spine disability was granted in March 2000, and consequently his symptoms were initially evaluated under former Diagnostic Code 5293.  Because the instant claim for increased compensation was not filed until January 2010, only the amended criteria will be addressed in evaluating the severity of the disability.  The Veteran's lumbosacral spine disability has been evaluated under Diagnostic Code 5237 (lumbosacral or cervical strain) and Diagnostic Code 5003 (degenerative arthritis).  

Under these criteria, disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  See 38 C.F.R. § 4.71(a).

Under the General Rating Formula, a thoracolumbar spine injury is rated as follows: a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The rating criteria further explain, under Note (1), that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, an intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a 40 percent rating.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a 60 percent rating.  

Alternatively, intervertebral disc syndrome is rated either on the basis of incapacitating episodes over the past 12 months; or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Factual Background

Shortly after receiving the claim for an increased rating, the RO arranged for examinations of multiple disabilities in February 2010.  One section of the examiner's report describes the Veteran's lumbar spine.  The diagnosis was chronic lumbar strain with intermittent right leg paresthesias with initial date of onset of 1995.  The examiner indicated that the response to treatment had been poor.  The Veteran experienced numbness and tingling in his right leg.  Pain in the lower back was constant, but was sharper during movements.  Pain radiated to the right leg.

The examiner indicated that there were incapacitating episodes due to intervertebral dis syndrome, but did not indicate the number or length of these episodes.  
The Veteran indicated flare-ups of his spinal condition occurred every 2 to 3 weeks.  He told the examiner that individual flare-ups had a duration of 3 to 7 days.  Movement was a precipitating factor for the Veteran's flare-ups.  They were alleviated by rest.  The Veteran's posture was stooped.  He had an antalgic gait.  Lumbar flattening was the only abnormal spinal curvature - i.e., there was no lumbar lordosis, scoliosis, or ankylosis.  There were spasms, guarding, pain with motion and tenderness, on both the left and right sides.  

On active range of motion testing, flexion was 10 to 32 degrees; extension was -10 to -10 degrees; left and right lateral flexion were both 10 degrees; left and right lateral rotation were also both 10 degrees.  There was objective evidence of pain during active range of motion testing.  Although there was evidence of pain during repetitive motion, there was no evidence of additional limitations of range of motion after repetitive use.  

According to the examiner, the Veteran's back disability had "significant effects" on the Veteran's usual occupation of truck driver.  The back disability had only mild effects on his ability to get dressed.  But for chores, shopping and recreation, the effects were severe.  The examiner also indicated that the Veteran's back disability totally prevented exercise or sports and moderately limited his ability to travel.  According to the examining physician, the Veteran's erectile dysfunction was a problem associated with lumbar strain with intermittent right leg paresthesias.  

Another set of range of motion tests took place as part of a general VA medical examination in April 2011.  Forward flexion was 0 to 40 degrees "improved with repetition."  Extension was 15 degrees.  Left lateral flexion was 20 degrees.  Right lateral flexion was 10 degrees.  Left lateral rotation was 15 degrees and right lateral rotation was 10 degrees.  

In February 2015, the Veteran had a VA examination dedicated to the thoracolumbar spine.  The diagnoses were chronic lumbar strain with intermittent right leg paresthesias and degenerative disc disease.  
The examiner conducted range of motion tests.  Forward flexion was 60 degrees with objective evidence of painful motion beginning at 60 degrees.  Extension was 20 degrees with objective evidence of painful motion beginning at 20 degrees.  Left and right lateral flexion were both 20 degrees and objective evidence of painful motion began at 20 degrees for both movements.  Right and left lateral rotations were 20 degrees, also with objective evidence of painful motion beginning at 20 degrees for both movements.  

The Veteran was able to perform repetitive-use testing.  After repetitive use, there was no additional limitation in range of motion.  According to the examiner, the Veteran had functional loss or impairment consisting of less movement than normal and pain on movement.  The examiner wrote that pain could significantly limit functional ability during flare-ups.  Asked to estimate the extent of that limitation, the examiner wrote that "[The Veteran's] back [range of motion] is limited by pain during a flare-up, however, I'm unable to report this in terms of degrees as the veteran could not replicate a flare-up at the time of the exam."  

The Veteran did not have localized tenderness or pain to palpation of the joints and/or soft tissues of the thoracolumbar spine.  He did have guarding or muscle spasm, but this did not result in abnormal gait or abnormal spinal contour.  

Muscle strength test results were normal in both the left and right lower extremities and the Veteran did not have muscle atrophy.  Reflexes and sensory examinations were normal and straight leg test results were normal for both right and left.  
The examiner indicated that the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy and there were no other neurological abnormalities.  The examiner indicated that the Veteran did not have intervertebral disc syndrome.  Imaging studies documented arthritis of the thoracolumbar spine.  

According to the examiner, the Veteran's back condition did impact his ability to work.  The Veteran could lift 20 pounds continuously.  He could walk 100 feet.  During an 8 hour day, the examiner estimated that the Veteran could walk 400 feet and could stand for 15 minutes at one time or sit for 30 minutes at one time.  During an 8 hour day, the examiner estimated that the Veteran could sit for 6 hours and could stand for 2 hours.  The "remarks" section indicated that the Veteran's chronic lumbar strain with intermittent right leg paresthesias had worsened.  

In its December 2015 remand, the Board noted that neurological manifestations of spinal disabilities may be separately service-connected and assigned disability ratings apart from the ratings assigned to orthopedic manifestations.  As the Board explained, the Veteran has a diagnosis of erectile dysfunction and a separate examination for that condition, also dated February 2015, did not provide an opinion as to whether erectile dysfunction was related to the Veteran's back pain or to side effects from back medications.  For this reason, the Board remanded the increased rating claim for a new neurological examination to determine whether the Veteran's erectile dysfunction or any other neurological manifestations are related to his service-connected back disability.  

As the RO correctly observed, the requested opinion concerning erectile dysfunction was never obtained because, in making its request, the Board had overlooked the fact that the RO had granted service-connection for erectile dysfunction in its July 2010 rating decision.  That decision assigned a zero percent (noncompensable) rating for erectile dysfunction and also awarded special monthly compensation for the loss of use of a creative organ.  Nevertheless, the RO arranged a new VA examination of the Veteran's spine.

The most recent VA spine examination report was obtained in October 2016.  The report indicates that the examiner's findings were based on an in-person examination.  The examiner did not, however, review any records.  The diagnosis was chronic lumbar strain with intermittent right leg paresthesias.  

Initial range of motion tests were 40 degrees forward flexion, 5 degrees extension, 5 degrees right and left lateral flexion and 10 degrees right and left lateral rotation.  The examiner reported that the Veteran felt pain during all of these movements and that there was pain with weight bearing.  

The Veteran was able to perform repetitive use testing, but there was no additional loss of function or range of motion after three repetitions.  According to the examiner, pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  

The examiner indicated that functional loss consisted of pain, fatigue and a lack of endurance.  Asked to describe these effects in terms of range of motion, the examiner indicated 40 degrees forward flexion, 5 degrees extension, 5 degrees of left and right lateral flexion, and 10 degrees of left and right lateral rotation.  The examination was not conducted during a flare-up.  But in the examiner's opinion, pain, weakness, fatigability and incoordination do significantly limit functional ability during flare-ups.  Asked to describe these effects in terms of range of motion loss, the examiner estimated 35 degrees forward flexion, 5 degrees extension, 5 degrees left and right lateral flexion and 5 degrees left and right lateral rotation.  There was no ankylosis of the spine.  

The Veteran had localized tenderness, guarding or muscle spasms of the back.  He also had muscle spasm and localized tenderness resulting in abnormal gait or abnormal spinal contour.  He did not have guarding.  

In addition to these limitations, the examiner wrote that the following factors contributed to disability: less movement than normal, disturbance of locomotion, interference with sitting and interference with standing.  

Muscle strength test results were normal (5/5) for the left lower extremity.  For the right, muscle strength was normal (5/5) for hip flexion, but "active movement against some resistance" (4/5) for knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension.  There was no muscle atrophy.  Knee reflexes were normal.  There was decreased sensation to light touch in the right lower leg, the right ankle and in the right foot and toes.  There was a positive straight leg raising test result for the right leg.  The result of that test was negative for the left leg.  

According to the examiner, the Veteran had radicular pain or other signs or symptoms due to radiculopathy - specifically moderate constant pain in the right lower extremity, severe intermittent pain in the right lower extremity, moderate paresthesias and/or dysesthesias in the right lower extremity and mild numbness in the right lower extremity.  There was no sign of radiculopathy in the left lower extremity.  The examiner indicated involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  In the examiner's opinion, the severity of radiculopathy was mild in the right side.  There were no other neurologic abnormalities related to a thoracolumbar spine condition.  

According to the examiner, the Veteran had intervertebral disc syndrome, but had been no episodes that required bed rest prescribed by a physician in the past 12 months.  Arthritis was documented by imaging studies of the thoracolumbar spine.  The Veteran occasionally used a brace and a cane.  

The examiner indicated that the Veteran's back condition did impact his ability to work.  He wrote that, "The functional impact of each condition is unable to lift heavy objects and unable to sit or stand extended periods of time.  Can tolerate sedentary activities but must be able to change positions frequently."  

In addition to the examination reports, the Board has considered the evidence submitted by the Veteran.  Of the documents he submitted, the most significant is a letter from I.N.O., the Veteran's treating physician, dated September 3, 2014.

In the letter, Dr. I.N.O. explained that he had been the Veteran's treating physician for approximately one year.  The letter further indicated that the Veteran "has a long history of intervertebral disc syndrome along with chronic lumbar strain."  I.N.O. described the Veteran's intravertebral disc syndrome as pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain, demonstrable muscle spasms and other neurologic findings appropriate to the site of diseased discs with little intermittent relief.  

Dr. I.N.O. wrote that "[the Veteran] has experienced frequent incapacitating episodes caused by intervertebral disc syndrome."  The letter describes the length of these episodes as "longer than six (6) weeks in duration" and the physician further indicated that "[the Veteran] has experienced these episodes for more than one (1) year and, by his history they occurred prior to the time I began treating him.  These incapacitating episodes are nearly constant.  There were incapacitating episodes of intervertebral disc syndrome having a total duration of at least six (6) weeks during the past twelve (12) months.  These episodes require bed rest prescribed by me as his physician as well as treatments by me as his physician."

The Board remanded this case in November 2014 with instructions to obtain the treatment records of Dr. I.N.O.  Pursuant to these instructions, the RO provided the Veteran with a written authorization for VA to obtain the records and invited him to sign the release and send it back.  But the Veteran did not send the release.

The Veteran also testified about his back problems at the September 2014 videoconference hearing.  He said that, "Since 2008, I've been having problems with my back where I've been having more constant spasms and this sharp pain has been going down my right side which has been making my toes and feet numb."  The Veteran also described periods in which he had been incapacitated due to flare-ups of back pain.  The undersigned asked the Veteran whether he had been told by a physician to stay in bed for certain periods of time.  The Veteran did not directly answer that question, but he did say that a physician had told him that the Veteran had done the right thing by staying in bed after the Veteran had described one of these outbreaks to the physician.

Analysis

The most significant conflict in the evidence concerns the existence of intervertebral disc syndrome (IVDS) and the existence and duration of associated incapacitating episodes.  According to the February 2015 VA examination report, the Veteran did not have IVDS.  The October 2016 VA examination report, on the other hand, noted that the Veteran did have IVDS, but denied that the Veteran's IVDS caused incapacitating episodes requiring bed rest prescribed by a physician during the past twelve months.  

According to the September 2014 letter of Dr. I.N.O., not only did the Veteran have IVDS, but, as a result of his IVDS, he had incapacitating episodes for which that physician prescribed periods of bed rest having a total duration of 6 weeks or more during the previous 12 months.  

Because these opinions are in conflict, the Board has the duty to weigh their credibility and probative value.  The October 2016 VA examination constitutes the most recent information about the severity of the Veteran's back disability and was based on a personal examination.  Unfortunately, the examiner noted on the examination form that he had not reviewed any medical records before he described his findings in his report.  On many issues concerning a patient's present diagnosis and current condition, the failure to review past medical records might not particularly undermine an examiner's findings.  But retrospective findings concerning a patient's medical history - such as whether the Veteran's IVDS had caused incapacitating episodes requiring bed rest prescribed by a physician during the previous year - are particularly vulnerable to error when the examiner neglects a review of the relevant medical history.

The letter of Dr. I.N.O. was apparently based on a year of treating the Veteran for symptoms of the service-connected disability at issue in this appeal.  It would be preferable, of course, to have Dr. I.N.O.'s contemporaneous progress notes or treatment records.  But having made reasonable efforts to obtain them, the Board must decide the claim based on the evidence available.  The letter's findings are not inherently implausible and they are not contradicted by the available post-service treatment records.  Moreover, the Board has a duty to avoid development which can have no purpose but to obtain evidence against the Veteran.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

Of course, the findings of Dr. I.N.O. would be less convincing if the February 2015 VA examiner were correct in his finding that the Veteran did not have IVDS at all.  But that finding is undermined by the subsequent October 2016 VA examination report, which noted that IVDS was present.  Moreover, the February 2015 VA examiner acknowledged that the Veteran received treatment from Dr. I.N.O., but failed to address his September 2014 letter and offered no medical reasons to be skeptical of Dr. I.N.O.'s statements.  

Having considered the conflicting medical reports, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran has IVDS with incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  This finding supports the assignment of an increased disability rating of 60 percent under the formula for rating intervertebral disc syndrome.  

For purposes of Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Since Dr. I.N.O. acknowledged that he did not treat the Veteran prior to one year before the date of his letter, the earliest date on which it is discernible that Dr. I.N.O. prescribed periods of bed rest for is September 3, 2013 - one year before the date of his letter.  

Under the currently applicable rating criteria, the Veteran's 40 percent rating is appropriate when forward flexion is 30 degrees or less.  According to all of the available range of motion test results, the Veteran's thoracolumbar spine has been capable of greater than 30 degrees of forward flexion throughout the appeal period.  

Again, DeLuca does not apply to the analysis for rating disabilities beyond the highest schedular evaluation based on limited motion when a higher evaluation requires ankylosis, see Johnston, 10 Vet. App. at 85, which in this case is the rating assigned from September 3, 2013.  For this reason, it is also harmless error that the February 2015 VA examiner failed to describe the effects of pain, incoordination and fatigability during flare-ups in terms of degrees of additional range of motion loss. Cf. Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

Under the general rating schedule, the Veteran is eligible for a higher 50 percent rating if there is unfavorable ankylosis of the entire thoracolumbar spine.  He is eligible for a 100 percent rating if there is unfavorable ankylosis of the entire spine. For VA compensation purposes, "unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension. . . . Fixation of a spinal segment in a neutral position (zero degrees) always represents favorable ankylosis."  See 38 C.F.R. § 4.71a, Note (5). But all of the available medical evidence concerning the range of motion in the Veteran's spine is inconsistent with the regulatory definition of ankylosis.

Symptoms of radiculopathy and other neurological abnormalities were also reported.  Given the Veteran's credible statements of radicular pain, tingling and numbness and the identification of sciatic nerve involvement and muscular weakness by the October 2016 examiner and in the September 2014 letter of Dr. I.N.O., and resolving doubt in favor of the Veteran, the Board finds that a separate 20 percent disability rating for moderate incomplete paralysis of the sciatic nerve of the right lower extremity is warranted prior to September 3, 2013.

There is no indication that incomplete paralysis of the sciatic nerve of the right lower extremity is more than moderate to warrant a disability rating in excess of 20 percent. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  While the Veteran is competent to describe some sensory deficit in his lower extremities, the objective evidence on neurological testing weighs in favor of no more than a 20 percent rating for the right lower extremity

According to note (6) to the general rating formula for diseases and injuries of the spine, the Board must rate the Veteran's lumbar spine disability either on the basis of incapacitating episodes over the past 12 months; or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Combining a 20 percent rating for radicular pain of the right lower extremity with the 40 percent rating assigned prior to September 3, 2013 for the orthopedic manifestations of the Veteran's lumbar spine disability yields a rating of 50 percent.   See 38 C.F.R. § 4.25 ("Similarly, with a disability of 40 percent, and another disability of 20 percent, the combined value is found to be 52 percent, but the 52 percent must be converted to the nearest degree divisible by 10, which is 50 percent.")  

The Board has considered that the Veteran's erectile dysfunction as a neurological manifestation of his lumbar spine disability.  But because VA has already granted service connection for erectile dysfunction and assigned a rating and special monthly compensation for the loss of use of a creative organ, combining that rating under 38 C.F.R. § 4.25 would conflict with the Board's duty to avoid pyramiding.  See 38 C.F.R. § 4.14 (2016).

For these reasons, a 60 percent for IVDS based on incapacitating episodes will be assigned from September 3, 2013, because that result is more generous to the Veteran than the combined 50 percent evaluation for orthopedic and neurological manifestations of chronic lumbar strain.  A combined 50 percent rating (40 percent for orthopedic manifestations and 20 percent for neurologic manifestations) will be assigned prior to September 3, 2013.  

Extraschedular Considerations

With respect to whether this case should be referred for consideration of an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation to determine whether an extraschedular rating is warranted.

The schedular ratings adequately contemplate the Veteran's disability picture.  The schedular rating contemplates limited motion, muscle spasms, neurologic consequences and incapacitating episodes due to IVDS. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to his lumbar spine disability, the Veteran has two service connected disabilities: (1) migraine headaches (rated as 50 percent disabling) and (2) erectile dysfunction (noncompensable).  None of the treatment notes or examination reports suggest that, when combined with the effects any of these conditions, the disabilities at issue in this appeal create an exceptional situation rendering the usual schedular standards inadequate.  Nor has the Veteran submitted statements indicating that these disabilities, in combination, present symptoms which are not contemplated by the respective rating criteria.  Under these circumstances, referral to the Under Secretary for Benefits or the Director of Compensation Service to consider an extra scheduler rating is unnecessary.


ORDER

For the rating period prior to September 3, 2013, a disability rating in excess of 40 percent for chronic lumbar strain with intermittent right leg paresthesias is denied.

For the rating period prior to September 3, 2013, a separate 20 percent disability rating for associated moderate, incomplete paralysis of the sciatic nerve of the right lower extremity is granted.

For the rating period since September 3, 2013, a 60 percent rating for intervertebral disc disease is granted.

	(CONTINUED ON NEXT PAGE)


REMAND

According to the Veteran, he is unable to work because of his service-connected disabilities.  In his hearing testimony, he said that he has not regularly worked since leaving his job as a truck driver in 2010.  

But there are several notes in the Veteran's post-service medical treatment records which suggest that the Veteran has participated in paid work after that date.  According to a July 2012 VA emergency department note, which is part of the Virtual VA electronic claims file, the Veteran visited the emergency room due to an exacerbation of back pain.  According to the note, the Veteran was  "out in LA working manual labor."  A private treatment note from January 2013 indicates that the Veteran reported increased problems with his back and knee "because he is doing a heavy labor job."  A note from the same facility from February 2013 reflects that the Veteran "has chronic pain but slipped at work yesterday and pain is worse."

A VA outpatient note, dated November 2015, indicates that the Veteran "[works] overnight shifts primarily which obviously does not help his sleep."  In January 2016, a VA administrative note, also available in Virtual VA, reads:  "Veteran also reports that he was [diagnosed] with a hernia and that his boss has now transferred him back to [Connecticut] until he can get the surgery."

The Board will remand the TDIU claim to give the Veteran the opportunity to explain the nature and circumstances of his post-2010 work.  The AOJ should attempt to determine the length of time the Veteran worked in these positions and the amount of his earned income.  This information will help the Board to decide whether the Veteran is capable of more than marginal employment.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 72 (2016).  

According to the April 2011 VA general medical examination report, one problem that may limit the Veteran's ability to do physical or sedentary work could be the side effects of pain medication, such as narcotics that make the Veteran sleepy.  The examiner urged the Veteran to avoid driving and working with heavy machinery if he has such symptoms.  More recently, in December 2014, the Veteran told a VA employee that "he cannot work because of the different types of medications that he is on."  On remand, the AOJ should obtain a medical opinion addressing not only the effects of the Veteran's service-connected disabilities on employment, but also an opinion on the effects of the Veteran's current medications on his ability to work.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter informing him that several treatment notes in his medical records suggest that he has worked since the end of his employment as a truck driver in 2010.  Inform the Veteran that his medical records indicate that, in July 2012, the Veteran was "out in LA working manual labor"; that in January 2013 he was "doing a heavy labor job"; that in February 2013 he "slipped at work yesterday"; that in November 2015 he was working "overnight shifts primarily" and that in January 2016 he was "transferred" to Connecticut by "his boss".  

Invite the Veteran to provide information concerning these and any other periods of employment since 2010.  
The Veteran should be given the opportunity to submit further evidence related to the details of his employment, or lack of employment, since 2010, including the length of, and the reasons for, any periods of unemployment.  All employment should be detailed, and to the extent indicated, supporting evidence should be developed by the AOJ with the appellant's assistance as needed.

2. Schedule the Veteran for a general medical examination with a qualified medical professional to assess the functional impact of the Veteran's service-connected disabilities on the Veteran's employability.  The Veteran's claims file, together with any employment information obtained as a result of the development described in part 1 of these instructions, should be reviewed by the examiner.  

After the examination and review of the relevant records, the examiner should prepare a report describing the functional impact of the Veteran's service-connected disabilities on employment, particularly his service-connected migraine headaches and chronic lumbar strain with intermittent right leg paresthesias.  The examiner should particularly discuss the possibility that the side-effects of medications which the Veteran uses to treat his service-connected disabilities could prevent him from obtaining or maintaining substantially gainful employment.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


